Citation Nr: 1114569	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 8, 1965, to October 7, 1965.

2.  The Veteran does not have peripheral neuropathy of either lower extremity, to include as due to herbicide exposure, as a result of an injury or disease in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the left lower extremity that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have peripheral neuropathy of the right lower extremity that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from October 1961 to August 1966.  Although the Veteran's DD 214 did not include any awards or decorations indicative of service in Vietnam, the National Personnel Records Center (NPRC) provided evidence that he served in Vietnam from July 8, 1965, to October 7, 1965.

The Veteran submitted his original claim for VA pension benefits in September 2003.  The only medical conditions listed on his application were arthritis and spasms.  He reported he was in receipt of disability benefits from the Social Security Administration (SSA).  The RO confirmed his SSA disability status and granted entitlement to VA nonservice-connected disability pension benefits in October 2003.  See 38 U.S.C.A. §§  1513, 1521 (West 2002 & Supp. 2010).  No medical evaluation was required and no medical evidence was submitted.  

The Veteran submitted a claim for entitlement to service connection for peripheral neuropathy for his lower extremities in August 2004.  He included a letter from a VA environmental physician that was dated in July 2004.  The letter referenced the Veteran's participation in VA's Agent Orange Registry.  The letter further stated that the results of his examination and laboratory tests "indicate Agent Orange cause: Peripheral Neuropathy."

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of peripheral neuropathy, or similar symptoms, in service.  The Veteran was treated for a laceration of the right ankle in July 1965.  Later STR entries did not show evidence of acute or subacute peripheral neuropathy.  The Veteran's separation examination was negative in July 1966.  The Veteran did not report any problems on his accompanying Report of Medical History.

The STR entries did reflect a number of instances of treatment for skin-related problems.  

The RO wrote to the Veteran regarding his claim in August 2004.  He was asked to identify sources of treatment and to provide evidence of treatment.  He responded that same month that he had an upcoming visit at the VA medical center (VAMC) in Memphis, Tennessee.  He also said he served in Vietnam from February 1965 to October 1965.  The Veteran said that he had submitted all of the evidence that he had.

VA treatment records, for the period from April 2004 to November 2004, show that the Veteran was seen in April 2004 with a finding of axonal neuropathy in the lower extremities based on the results of a nerve conduction velocity (NCV) test.  An electromyography (EMG) study was said to suggest L4-S1 radiculopathy.  A magnetic resonance imaging (MRI) of the lumbar spine showed an old mild compression fracture of L4, osteoarthritic facets at L3-L4 and bladder dysfunction.  The Veteran said that his legs felt weak.  A neurology clinic entry from May 20, 2004, noted that the claimed numbness had been present for one year and had come on suddenly.  The examiner provided an assessment of lower extremity numbness, possible axonal neuropathy.  The neuropathy was suspected due to decreased pinprick, temperature and vibratory sensation bilaterally on the posterior aspect of the legs.  However, the Veteran also had decreased pinprick and temperature of the upper extremities bilaterally and decreased pinprick of the face bilaterally.  The EMG/NCV was normal for the upper extremities.  A follow-on entry from July 14, 2004, said the Veteran's symptoms were no different.  

The Veteran's claim was denied in November 2004.  He submitted his notice of disagreement (NOD) in February 2005.  The Veteran said that he had acute/subacute peripheral neuropathy.  

The Veteran was afforded a VA neurology examination in March 2005.  After reviewing the Veteran's medical records, the examiner noted that he treated the Veteran for low back pain and bilateral leg numbness in May 2004.  The examiner said that he noted the Veteran to have reduced sensitivity to pin prick along the back of the veteran's legs and diminished ankle reflexes bilaterally in May 2004.  Sensory axonal neuropathy and possible superimposed lower lumbar radiculopathy were diagnosed at that time.  

The examiner concluded that there was no evidence of peripheral neuropathy symptoms during active service.  In addition, the examiner was unaware of any evidence that Agent Orange could produce neuropathy decades after exposure.  With regard to the Veteran's in-service treatment for skin conditions affecting the bilateral legs, the examiner was unaware of any evidence that furunculosis and skin abscesses could result in a subsequent diagnosis of peripheral neuropathy.  Further, the examiner was unable to relate the Veteran's neuropathy to longstanding diabetes as an oral glucose test was negative in 1964 and a serum test of one year earlier was negative.  The examiner concluded that the Veteran had symptoms of lower lumbar radiculopathy that were most likely due to degenerative changes of the spine. 

The Veteran was also afforded a VA skin examination in March 2005.  The Veteran was assessed as having chronic furunculosis in service.  The examiner felt this could be related to the Veteran's occupation as a mechanic and being exposed to oils and grease every day.  He said that in the absence of any systemic problems this would be the easiest explanation of why he had so many repeated episodes in service.  In regard to the current time the examiner said that the Veteran had primarily multiple excoriations of dermatomal distributions.  He said he felt they were probably secondary to neuropathic changes from degenerative disc disease (DDD) causing a sensory neuropathy.  This caused a sensation of itching and, with constant scratching, ulcerations.  

The RO re-adjudicated the claim in July 2005.  The claim remained denied and the Veteran was issued a statement of the case (SOC).  The Veteran perfected his appeal in August 2005.  He said he had submitted all the medical records he had and said what the RO did not have they could get from the VAMC.  He said the doctors at the VAMC had told him they believed his illnesses were due to Agent Orange.

The Board denied the Veteran's claim in December 2007.  The Board weighed the evidence and concluded that the Veteran did not have evidence of peripheral neuropathy in service or that it was manifest to a compensable degree within one year after service and that the current diagnosis of axonal peripheral neuropathy was not related to service.  The Board further concluded that the Veteran's axonal peripheral neuropathy was not due to exposure to Agent Orange as only acute/subacute peripheral neuropathy is a presumptive disease, not axonal peripheral neuropathy.  The Board noted that the evidence of record did not support an onset within weeks or months of exposure or evidence of resolution within two years of the date of onset.

The Veteran appealed the Board's decision.  The Veteran's then attorney representative and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the November 2008 Joint Motion.  In short, there was no questioning of the Board's findings and determinations.  Rather, the Joint Motion argued that the Board failed in its duty to assist to obtain the Veteran's SSA disability records.  

The Court granted the Joint Motion for remand in December 2008 and returned the case to the Board.  

The Board wrote to the Veteran in October 2009.  The Veteran was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran mailed a copy of the Board's letter back to Board without any further comment in November 2009.  The Veteran's representative submitted additional argument in support of the case in November 2009.

The Board remanded the case to obtain the Veteran's SSA records in December 2009.  

The SSA records were obtained in January 2010.  The records indicate that the Veteran's only identified disability is a "disorder of the back."  There are treatment records, from several sources, that date back to October 1995.  The medical records document ongoing problems with the Veteran's cervical spine.  An entry from October 1995 noted his complaints of neck pain.  The Veteran was employed as a contract driver and a painter.  An inclusion cyst was treated at that time.  In November 1995 he complained of stiffness in his neck and pain and numbness in his left arm.  The impression was DDD of the cervical spine with radiculopathy to the left arm.  A computed tomography (CT) scan of the cervical spine identified a number of problems in the cervical spine in April 1998.  

A neurological consult, dated in April 1998, noted the Veteran's complaints of pain between his shoulder blades and some left upper extremity tingling.  This was said to have developed three weeks earlier.  The Veteran reported problems with his neck in the past that resolved with home traction.  The impression was cervical spondylosis with radicular pain.  An EMG/NCV report from May 1998 said the tests were abnormal for the left upper extremity with electrophysiological evidence for a peripheral neuropathy.  The examiner said there was no electrical evidence for radiculopathy (C5-T1 myotomes tested), plexopathy, carpal tunnel syndrome or ulnar neuropathy.

The same examiner provided a report in June 1998.  He noted that he was initially under the impression that the Veteran had a peripheral neuropathy.  However, upon further testing and evaluation of the Veteran, he concluded that the Veteran had a polyradiculopathy of a chronic irritation to C6, C7, C7-C8.  He concluded that, because of the weakness the Veteran demonstrated, he would be unable to return for work because of difficulty holding onto objects with the left hand.  

The SSA records contained no evidence of peripheral neuropathy of the lower extremities.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2010) are met.  See 38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, for purposes of this claim, acute and subacute peripheral neuropathy.  For purposes of the presumption, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  Id.

The objective medical evidence of record is unequivocal that the Veteran did not develop acute or subacute peripheral neuropathy or peripheral neuropathy at any time during service.  Thus, a chronic condition was not noted in service.  The same evidence is also unequivocal that the Veteran does not currently have a peripheral neuropathy that is related to his military service or related to exposure to Agent Orange in service.  Finally, the medical evidence of record does not reflect an onset of peripheral neuropathy to a compensable degree within one year after the Veteran's discharge from service in August 1966.

The only evidence in support of the Veteran's claim is his lay statements and the VA Agent Orange Registry letter.  The Board notes that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In particular, the Federal Circuit stated that:

We have consistently held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  In Jandreau, the Federal Circuit held that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition."  492 F.3d at 1377.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not alleged having symptoms of peripheral neuropathy in service.  Nor has he alleged a continuity of symptomatology since service.  Although symptoms and not treatment is the key in evaluating a continuity situation, the Veteran did not allege any type of lower extremity problems with the private records associated with his SSA claim.  His complaints related to his cervical spine and polyradiculopathy as opposed to peripheral neuropathy.  He did not submit a claim for peripheral neuropathy until approximately 38 years after service and only after having received the Agent Orange Registry letter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is not competent to provide a diagnosis of his having peripheral neuropathy, acute, subacute, or otherwise, at any time.  See Woehlaert v. Nicholson 21 Vet. App. 456, 462 (2007) (distinguishing the decisions in Barr and Jandreau as to what conditions are capable of a lay diagnosis).   

The VA Agent Orange Registry letter represents an inartfully worded notification letter.  As noted above, peripheral neuropathy is not a medical condition subject to presumptive service connection for Agent Orange exposure.  Only acute and subacute peripheral neuropathy may be considered on a presumptive basis and only after satisfying the limiting qualifying criteria.  The evidence is unequivocal as to the absence of acute and subacute peripheral neuropathy.  Finally, as noted the VA neurological examination of March 2005 concluded that the Veteran's currently diagnosed axonal neuropathy was not related to herbicide exposure and was not otherwise related to the Veteran's military service.

There is no medical evidence to contradict the above opinion.  The Veteran's lay statements have been determined to not be competent to establish a diagnosis of peripheral neuropathy of the lower extremities at any time prior to 2004.  In addition, as discussed below, the Veteran's assertions and history were considered by the VA examiner who considered that the Veteran's axonal neuropathy was not related to service.  This evidence weighs against the claim and thus, service connection for peripheral neuropathy of the left and the right lower extremity, to include as due to herbicide exposure, is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for peripheral neuropathy of either the left or right lower extremity.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in August 2004.  The RO wrote to the Veteran that same month.  The Veteran was advised of the evidence required to substantiate his claim for service connection on both a direct and presumptive basis.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran responded to the letter in August 2004.  He identified receiving treatment from VA and what he thought were his dates of service in Vietnam.

The Veteran's claim was denied in November 2004.  He submitted his NOD in January 2005, contending that he did have acute/subacute peripheral neuropathy.  

Additional development was conducted, to included affording the Veteran VA examinations.  The RO re-adjudicated his claim in July 2005.  The claim remained denied and the Veteran was furnished a SOC that addressed the evidence added to the record and the basis for the continued denial of the claim.

The Board denied the claim in December 2007.  As noted, the Veteran appealed the decision to the Court.  The Board's decision was vacated and returned for further action in December 2008.

The Board afforded the Veteran an opportunity to provide additional evidence or argument in October 2009.  He responded that he had nothing further to submit.  The Board remanded the case for additional development in December 2009.  

The Appeals Management Center (AMC) wrote to the Veteran in December 2009.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was provided with the notice required by Dingess in regard to how disability ratings and effective dates are determined.

The Veteran did not respond to the MAC letter of December 2009.  

The SSA records were obtained in January 2010.  The Veteran's claim was re-adjudicated and the issues on appeal denied in February 2011.  He was issued a SSOC that listed the evidence added to the record and the basis for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, the submission of evidence he believed supported his claim as well as identifying evidence for VA to obtain.  He alleged that he specifically had acute and subacute peripheral neuropathy in support of his contention of his peripheral neuropathy being the result of herbicide exposure.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, and VA treatment records.  The Veteran did not identify any private records to be obtained on his behalf and did not submit any.  His SSA records were obtained and associated with the claims folder.  The Veteran elected to not have a hearing in this case.  The Veteran appealed the original Board decision to the Court.  He did not contend the evidence supported his claim, only that VA had not obtained his SSA disability records.  The Board remanded the claim for additional development.

The Veteran was also afforded a VA examination for his peripheral neuropathy issues in March 2005.  The Board finds that the examination report contains the necessary medical opinion.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the March 2005 VA opinion obtained in this case is adequate.  The examiner indicated that the Veteran's claims folder had been reviewed prior to his examination.  The examiner knew the Veteran from having examined him in an outpatient setting in the prior year.  The examination included a review and discussion of the Veteran's existing medical records, a discussion with the Veteran regarding his medical history.  Based on the medical evidence of record and an evaluation of the Veteran, the examiner provided an etiological opinion concerning the Veteran's claimed disability and the lack of a relationship to service.  Moreover, the examiner opined that the Veteran's axonal neuropathy was not the result of herbicide exposure in Vietnam.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as due to herbicide exposure is denied. 

Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as due to herbicide exposure is denied. 



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


